                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


UNITED STATES ex. rel. DYLAN J. FYE,)
STATE OF TENNESSEE, ex rel., DYLAN FYE,
                                    )
and DYLAN J. FYE, individually,     )
                                    )
             Plaintiff,             )
                                    )
v.                                  )                      No. 3:17-CV-395-JRG-HBG
                                    )
SUPPORT SOLUTIONS OF THE MID-SOUTH, )
LLC d/b/a SUPPORT SOLUTIONS,        )
                                    )
             Defendant.             )

                                           ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendant’s Response in Opposition to Plaintiff’s Motion for

Leave to File Motion to Amend [Doc. 70]. By way of background, Plaintiff filed his Motion for

Leave to File Motion to Amend (“Motion for Leave”) on August 13, 2019, and the Court granted

the Motion [Doc. 71] on August 15, 2019. Defendant filed a Response, arguing that the Court

should deny Plaintiff’s Motion for Leave because he failed to demonstrate good cause or

extraordinary circumstances that would merit continuing this case.

       The Court has considered Defendant’s Response, and the Court will assess Defendant’s

arguments once Plaintiff moves to amend his Complaint and the parties have completed briefing

on the motion. See Scheib v. Boderk, No. 3:07-CV-446, 2011 WL 208341, at *2 (E.D. Tenn. Jan.

21, 2011) (in determining whether motions to amend should be granted, courts should consider
undue delay, bad faith, or dilatory motive, repeated failures to cure deficiencies by amendments

previously allowed, undue prejudice, and futility of the amendment).

       IT IS SO ORDERED.

                                            ENTER:




                                            United States Magistrate Judge




                                               2
